TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00301-CR




                                The State of Texas, Appellant

                                               v.

                                    Dustin Patino, Appellee



        FROM THE COUNTY COURT AT LAW NO. 2 OF TOM GREEN COUNTY
       NO. 05-03490L2, HONORABLE PENNY ANNE ROBERTS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The State’s motion to withdraw its notice of appeal is granted. See Tex. R. App. P.

42.2(a). The appeal is dismissed.




                                            __________________________________________

                                            David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on State’s Motion

Filed: October 20, 2006

Do Not Publish